



Exhibit 10.34


TRIBUNE MEDIA COMPANY
EXECUTIVE INCENTIVE PLAN
1.    DEFINED TERMS
The following terms, when used in the Plan (as defined below), have the meanings
and are subject to the provisions set forth below:
(a)“Affiliate”: (i) Any person or entity that, directly or indirectly, controls,
is controlled by, or is under common control with the Company or (ii) to the
extent provided by the Administrator, any person or entity in which the Company
has a significant interest. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any person or entity, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity, whether through the ownership of voting or other securities,
by contract, or otherwise.
(b)“Award”: An award that is granted to a Participant with respect to a
Performance Period. An Award opportunity may be expressed as a percentage of the
Participant’s base salary as of the last day of the applicable Performance
Period, a fixed dollar amount, or in such other form as determined by the
Administrator.
(c)“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).
(d)“Board”: The Board of Directors of the Company.
(e)“Cause”: Unless otherwise specified in an applicable and effective employment
agreement between the Company and a Participant, with respect to any
Participant, as determined by the Administrator in its sole discretion:
(1)The Participant’s failure to follow the lawful instructions of the Board or
his or her direct superiors, in each case other than as a result of his or her
incapacity due to physical or mental illness or injury, which failure has
resulted in, or could reasonably be expected to result in, harm (whether
financial, reputational, or otherwise) to the Company or an Affiliate; provided,
however, that the Participant shall be provided a ten (10) day period to cure
any of the events or occurrences described in this clause (1) hereof to the
extent capable of cure during such ten (10) day period;
(2)The Participant’s engaging in conduct harmful (whether financially,
reputationally, or otherwise) to the Company or an Affiliate;
(3)The Participant’s conviction of, or plea of guilty or no contest to, (x) a
felony or (y) any other crime involving as a material element fraud or
dishonesty;
(4)The willful misconduct or gross neglect of the Participant that has resulted
in, or could reasonably be expected to result in, harm (whether financial,
reputational, or otherwise) to the Company or an Affiliate;
(5)The willful violation by the Participant of the written policies of the
Company or an Affiliate that has resulted in, or could reasonably be expected to
result in, harm (whether financial, reputational, or otherwise) to the Company
or an Affiliate;
(6)The Participant’s fraud or misappropriation, embezzlement, or misuse of funds
or property belonging to the Company or an Affiliate (other than good faith
expense account disputes);
(7)The Participant’s act of personal dishonesty involving personal profit in
connection with the Participant’s employment or service with the Company or an
Affiliate;
(8)The Participant’s material breach of any written agreement with the Company
or an Affiliate, including an employment, consulting or severance agreement; or





--------------------------------------------------------------------------------





(9)The willful breach by the Participant of fiduciary duty owed to the Company
or an Affiliate.
(f)“Change in Control”: Unless otherwise specified in an applicable and
effective agreement between the Company and a Participant (including any
employment, consulting, change in control, severance or other agreement), a
“Change in Control” shall be deemed to occur upon:
(1)The acquisition, through a transaction or series of transactions (other than
through a public offering of the common stock of the Company under the
Securities Act of 1933, as amended, or similar law or regulation governing the
offering and sale of securities in a jurisdiction other than the United States),
by any Person of Beneficial Ownership of more than fifty (50) percent (on a
fully diluted basis) of either (A) the then-outstanding shares of common stock
of the Company taking into account as outstanding for this purpose common stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, and the exercise of any similar right to acquire common stock or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);
(2)The date upon which individuals who, during any consecutive twenty-four (24)
month period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, that any person
becoming a director subsequent to the date hereof whose election or nomination
for election was approved by a vote of at least two thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be deemed an
Incumbent Director; provided further, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act, with respect to directors or as a result
of any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed an Incumbent Director;
or
(3)The consummation of a reorganization, recapitalization, merger, amalgamation,
consolidation, statutory share exchange, or similar form of corporate
transaction involving the Company (a “Business Combination”), or sale, transfer,
or other disposition of all or substantially all of the business or assets of
the Company to a third party purchaser that is not an Affiliate of the Company
(a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) fifty (50) percent or more of the total
voting power of (x) the entity resulting from such Business Combination or the
entity that has acquired all or substantially all of the business or assets of
the Company in a Sale (in either case, the “Surviving Company”), or (y) if
applicable, the ultimate parent entity that directly or indirectly has
Beneficial Ownership of sufficient voting securities eligible to elect a
majority of the board of directors (or the analogous governing body) of the
Surviving Company (the “Parent Company”), is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted or exchanged
pursuant to such Business Combination or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
the Outstanding Company Voting Securities among the holders thereof immediately
prior to the Business Combination or Sale and (B) no Person is or becomes the
Beneficial Owner, directly or indirectly, of more than fifty (50) percent of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company).
(g)“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended
and in effect, or any successor statute as from time to time in effect.
(h)“Company”: Tribune Media Company, a Delaware corporation or any successor
thereto.
(i)“Compensation Committee”: The Compensation Committee of the Board.
(j)“Performance Measure”: Specified criteria, other than the mere continuation
of employment or the mere passage of time, the satisfaction of which is a
condition for the grant, vesting or full enjoyment of an Award, including,
without limitation: net earnings or net income (before or after taxes); earnings
per share; net sales or revenue





--------------------------------------------------------------------------------





growth; net operating profit; return measures (including, but not limited to,
return on assets, capital, invested capital, equity, sales, or revenue); cash
flow (including, but not limited to, operating cash flow, free cash flow, cash
flow return on equity, and cash flow return on investment); earnings before or
after taxes, interest, depreciation, and/or amortization; retained earnings;
gross or operating margins; productivity ratios; share price (including, but not
limited to, growth measures and total shareholder return); expense targets;
margins; operating efficiency; operating expense ratios; market share; customer
satisfaction; acquisition or divestiture activity; management succession
planning; diversity; legal effectiveness; handling of SEC or environmental
matters; working capital targets and change in working capital; and economic
value added or EVA® (net operating profit after tax minus the sum of capital
multiplied by the cost of capital). Any Performance Measure(s) may be based on
GAAP or non-GAAP calculations and used to measure the performance of the
Company, any subsidiary, and/or any Affiliate as a whole or any business unit or
division of the Company, any subsidiary, and/or any Affiliate or any combination
thereof, as the Administrator may deem appropriate, in absolute terms: (i)
relative to the performance of one or more comparable companies, or a published
or special index covering multiple companies that the Administrator, in its
discretion, deems appropriate, or (ii) based on changes in the Performance
Measure(s) over a specified period of time which changes may be measured based
on an arithmetic change over a specified period of time (e.g., cumulative change
or average change), or percentage change over a specified period (e.g.,
cumulative percentage change, average percentage change, or compounded
percentage change). A Performance Measure may also be based on individual
performance and/or subjective performance criteria. The Administrator may
provide that one or more of the Performance Measures applicable to such Award
will be adjusted to reflect events (including, but not limited to, the impact of
charges for restructurings, discontinued operations, mergers, acquisitions,
extraordinary items, and other unusual or non-recurring items, and the
cumulative effects of tax or accounting changes) occurring during the
Performance Period that affect the applicable Performance Measure(s).
(k)“Performance Period”: A specified performance period, consisting of the
Company’s fiscal year (unless otherwise determined by the Administrator).
(l)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
(m)“Plan”: The Tribune Media Company Executive Incentive Plan, as from time to
time amended and in effect.
2.    PURPOSE
The Plan has been established to advance the interests of the Company by
providing for the grant of Awards to the Company’s Chief Executive Officer
(“CEO”) and other executive officers as well as to officers of the Company and
its subsidiaries who report directly to the CEO (collectively, the “Senior
Management Group”). The Plan is designed to motivate eligible employees to
achieve important short-term business and/or individual goals and reward their
contributions to the overall success of the Company and its subsidiaries.
3.    ADMINISTRATION
The Plan will be administered by the Compensation Committee (referred to herein
as the “Administrator”) and its designees. The Compensation Committee may
delegate to other persons such duties, powers and responsibilities as it deems
appropriate. To the extent of any such delegation, references herein to the
“Administrator” shall be deemed to refer to the person or persons to whom such
authority has been delegated. The Administrator shall have discretionary
authority, subject only to the express provisions of the Plan, to interpret the
Plan; determine eligibility for and grant Awards; determine, modify or waive the
terms and conditions of any Award; determine the amount payable under Awards;
prescribe forms, rules and procedures relating to the Plan and Awards; and
otherwise do all things necessary or desirable to carry out the purposes of the
Plan. Determinations of the Administrator made under the Plan are conclusive and
bind all persons.





--------------------------------------------------------------------------------





4.    ELIGIBILITY; PARTICIPANTS
Members of the Senior Management Group are eligible to participate in the Plan;
provided, that, no such employee will be eligible to participate in the Plan in
respect of any Performance Period in which such employee first becomes eligible
to participate in the Plan on or after the date that is ten (10) months
following the first day of such Performance Period. The Administrator will
select, from among those eligible, the persons who will from time to time
participate in the Plan (each, a “Participant”). Receipt of an Award under the
Plan will not entitle an individual to receive a subsequent Award or Awards
under the Plan.
5.    PERFORMANCE MEASURES; GRANT OF AWARDS
a. Performance Measures. During the first calendar quarter of each applicable
Performance Period, the Administrator shall establish the Performance Measure(s)
applicable to Awards granted with respect to such Performance Period.
b.Grant of Awards. A Participant who is granted an Award will be entitled to a
payment, if any, under the Award only if all conditions to payment have been
satisfied in accordance with the Plan and the terms of the Award. By accepting
(or, under such rules as the Administrator may prescribe, being deemed to have
accepted) an Award, the Participant will be deemed to have agreed to the terms
of the Award and the Plan. The Administrator shall select the Participants, if
any, who receive Awards for a Performance Period and shall determine (i) the
amount or amounts that will be payable (subject to adjustment in accordance with
Section 6) with respect to each Award if the Performance Measure(s) are achieved
in whole or in part and (ii) such other terms and conditions as the
Administrator deems appropriate with respect to each such Award.
6.     DETERMINATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
As soon as practicable after the end of a Performance Period, the Administrator
will determine whether and to what extent, if at all, the Performance Measure(s)
applicable to Awards granted for the Performance Period have been satisfied. The
Administrator shall then determine the amount payable, if any, under each Award
with reference to achievement of the Performance Measure(s) and any individual
goals applicable to the Participant and any other objective or subjective
criteria as the Administrator determines. The Administrator may, in its sole and
absolute discretion and with or without specifying its reasons for doing so,
after determining the amount that would otherwise be payable under an Award for
a Performance Period, adjust the actual payment, if any, to be made under such
Award. The Administrator may exercise the discretion described in the
immediately preceding sentence either in individual cases or in ways that affect
more than one Participant. In each case, the Administrator’s discretionary
determination, which may affect different Awards differently, will be binding on
all parties.
7.    PAYMENT UNDER AWARDS
Unless otherwise specified in an applicable and effective employment agreement
between the Company and a Participant, the following terms shall govern the
payment of Awards:
a. Payment under Awards. The Administrator shall determine the payment dates for
Awards under the Plan. Except as otherwise determined by the Administrator,
required pursuant to applicable law, or provided in this Section 7, all payments
under the Plan will be made, if at all, not later than March 15th of the
calendar year following the calendar year in which the Performance Period ends;
provided, that the Administrator may authorize elective deferrals of any Award
payments in accordance with the deferral rules of Section 409A of the Code.
Except as otherwise provided pursuant to Section 7(c) below, an Award payment
will not be made unless the Participant has remained employed with the Company
and its subsidiaries through the date of payment. Except as determined by the
Administrator, Awards under the Plan are intended to qualify for exemption from
Section 409A of the Code and shall be construed and administered accordingly.
b.New Participants. A Participant who becomes eligible to participate in the
Plan after the first day of a Performance Period but prior to the date that is
ten (10) months following the first day of a Performance Period shall receive a
pro-rated Award based on the number of calendar days during which the
Participant was eligible to participate in the Plan during such Performance
Period and achievement of the Performance Measure(s) applicable to such Award.





--------------------------------------------------------------------------------





c.Termination of Employment Without Cause. Notwithstanding anything to the
contrary in Section 7(a) above, if a Participant’s employment is terminated
without Cause by the Company or any of its subsidiaries, and such termination
occurs on or after the date that is six (6) months following the first day of a
Performance Period, the Participant shall receive a pro-rated Award based on the
number of calendar days during which the Participant was employed during such
Performance Period and determined based on the achievement of the Performance
Measure(s) applicable to such Award in an amount not to exceed the Participant’s
target Award opportunity for such Performance Period; provided, however, that if
such termination without Cause occurs in connection with a Change in Control,
Section 8 of this Plan shall instead apply and shall supersede this Section
7(c). Notwithstanding anything herein to the contrary, any obligation of the
Company or any of its subsidiaries to make any payment to the Participant under
the Award is conditioned on the Participant signing and returning to the Company
or its subsidiaries (without revoking) a timely and effective general release of
claims in favor of the Company and its subsidiaries (the “Release”). The Release
must be executed in the form provided by the Company by the deadline specified
therein.
8.     CHANGE IN CONTROL
As soon as practicable following the consummation of a Change in Control, each
then Participant shall be paid a pro-rated Award based on the number of calendar
days during which the Participant was employed during the Performance Period
prior to the consummation of the Change in Control and determined based on
achievement of the Performance Measure(s) applicable to such Award (as
determined by the Administrator). The maximum amount payable under this Section
8 to all Participants shall not exceed the Award amounts payable to such
Participants for the year in which such Change in Control occurs assuming that
the applicable Performance Measure(s) associated with such Awards were achieved
at 100%; it being understood that, with respect to any Participant, the
Administrator may authorize a payment above or below the target Award amount for
such Participant provided that the aggregate amount paid to all Participants
does not exceed the maximum amount provided for herein.
9.    PAYMENT LIMITS
The maximum amount payable to any Participant with respect to any fiscal year
will be two hundred (200) percent of his or her target Award opportunity for
such year, which limitation, with respect to any such Awards for which payment
is deferred in accordance with Section 7 above, shall be applied without regard
to such deferral; provided, that, such limitation may be waived by written
approval of the Administrator.
10.    TAX WITHHOLDING; Limitation on Liability
All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.
11.    AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards.
12.    RECOVERY OF COMPENSATION
The Administrator may provide in any case that any outstanding Award and
payments in respect of an Award will be subject to forfeiture and disgorgement
to the Company, with interest and other related earnings, if the Participant to
whom the Award was granted violates (i) a non-competition, non-solicitation,
confidentiality or other restrictive covenant by which he or she is bound or
(ii) any Company policy applicable to the Participant that provides for
forfeiture or disgorgement with respect to incentive compensation that includes
Awards under the Plan. In addition, the Administrator may require forfeiture and
disgorgement to the Company of any outstanding Award and payments received in
respect of any Award, with interest and other related earnings, to the extent
required by law or applicable stock exchange listing standards, including,
without limitation, Section 10D of the Exchange Act and any applicable Company
policy.





--------------------------------------------------------------------------------





13.    MISCELLANEOUS
a.Waiver of Jury Trial. By accepting or being deemed to have accepted an Award
under the Plan, to the maximum extent permitted by law, each Participant waives
any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim will be tried before a court and not before
a jury. By accepting or being deemed to have accepted an Award under the Plan,
each Participant certifies that no officer, representative, or attorney of the
Company has represented, expressly or otherwise, that the Company would not, in
the event of any action, proceeding or counterclaim, seek to enforce the
foregoing waivers. Notwithstanding anything to the contrary in the Plan, nothing
herein is to be construed as limiting the ability of the Company and a
Participant to agree to submit disputes arising under the terms of the Plan or
any Award made hereunder to binding arbitration or as limiting the ability of
the Company to require any eligible individual to agree to submit such disputes
to binding arbitration as a condition of receiving an Award hereunder.
b.Limitation of Liability. Notwithstanding anything to the contrary in the Plan,
neither the Company, nor any of its subsidiaries, nor the Administrator, nor any
person acting on behalf of the Company, any of its subsidiaries, or the
Administrator, will be liable to any Participant or other person by reason of
any acceleration of income, or any additional tax (including any interest and
penalties), asserted by reason of the failure of an Award to satisfy the
requirements of Section 409A of the Code or by reason of Section 4999 of the
Code, or otherwise asserted with respect to the Award.
c.Governing Law. Except as otherwise provided by the express terms of an Award
agreement, the domestic substantive laws of Illinois govern the provisions of
the Plan and of Awards under the Plan and all claims or disputes arising out of
or based upon the Plan or any Award under the Plan or relating to the subject
matter hereof or thereof without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction. By accepting an Award, each Participant will be
deemed to (i) have submitted irrevocably and unconditionally to the jurisdiction
of the federal and state courts located within the geographic boundaries of the
United States District Court for the Northern District of Illinois for the
purpose of any suit, action or other proceeding arising out of or based upon the
Plan or any Award; (ii) agree not to commence any suit, action or other
proceeding arising out of or based upon the Plan or an Award, except in the
federal and state courts located within the geographic boundaries of the United
States District Court for the Northern District of Illinois; and (iii) waive,
and agree not to assert, by way of motion as a defense or otherwise, in any such
suit, action or proceeding, any claim that he or she is not subject personally
to the jurisdiction of the above-named courts that his or her property is exempt
or immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that the Plan or an Award or the subject matter
thereof may not be enforced in or by such court.
d.Other Compensation Arrangements. The existence of the Plan or the grant of any
Award will not affect the Company’s right to award a person bonuses or other
compensation in addition to Awards under the Plan.
e.Rights Limited. Nothing in the Plan may be construed as giving any person the
right to be granted an Award or to continued employment or service with the
Company or any of its subsidiaries. The loss of existing Awards will not
constitute an element of damages in the event of termination of employment for
any reason, even if the termination is in violation of an obligation of the
Company or any of its subsidiaries to the Participant.
f.Effective Date. The Plan shall be effective upon adoption of the Plan by the
Compensation Committee and shall supersede and replace the Company’s annual cash
bonus program with respect to Awards granted to eligible employees for fiscal
years beginning after the date of such adoption.







